In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-2071V
                                          UNPUBLISHED


    JEANNINE WOODS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: September 6, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu); Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA).


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Nancy Tinch, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

        On December 30, 2020, Jeannine Woods (“Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 (the “Vaccine Act”). Petitioner alleges that she received an influenza
(“flu”) vaccination on December 11, 2019, and thereafter suffered from a left-sided
shoulder injury related to vaccine administration (“SIRVA”). Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On August 25, 2022, Respondent filed a combined Rule 4(c) Report and Proffer in
which he conceded that Petitioner was entitled to compensation for a left-sided SIRVA
Respondent’s Rule 4(c) Report and Proffer at 1, 5. On September 6, 2022, I issued a
Ruling on Entitlement.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Respondent represents that Petitioner agrees to his proffer on an award of
compensation. Rule 4(c) Report and Proffer at 5-6. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the combined Rule 4(c) Report and Proffer,3
I award a lump sum of $52,500.00 in the form of a check payable to Petitioner.
Respondent’s Rule 4(c) Report and Proffer at 6. This amount represents compensation
for all damages that would be available under Section 15(a). Id.

        The Clerk of Court is directed to enter judgment in accordance with this decision.4

        IT IS SO ORDERED.
                                                                    s/Brian H. Corcoran
                                                                    Brian H. Corcoran
                                                                    Chief Special Master




3
 Because the combined Rule 4(c) Report and Proffer contains information regarding A.M.’s personal
medical history, which is not generally included in a Proffer when separately filed, it is not attached hereto.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2